Action to recover damages for personal injuries suffered by plaintiff, who, while standing at the entrance to a building owned by defendant, was struck on the head by a piece of masonry which fell from the facade above the entrance. The trial court awarded plaintiff $1,500, and from the judgment entered plaintiff appeals, contending the award is inadequate. Defendant also filed a notice of appeal, but has apparently abandoned his appeal, as his brief asks that the judgment be affirmed. Judgment reversed on the facts and new trial granted, with costs to plaintiff-appellant to abide the event. In our opinion the award was inadequate. Following the accident, plaintiff was removed in an ambulance to the hospital, where he remained seven days, and for at least two weeks thereafter he was confined to his home, except for visits to the doctor’s office. Among his injuries he had lacerations in the posterior frontal area and below the hairline at the midline, as well as contusions. There was medical evidence that he had a cerebral concussion and developed a post-concussion syndrome, and there was evidence that plaintiff suffered, and at times still suffers, from headaches and dizziness. The court found that plaintiff's special damages, including hospital and medical expenses, as well as loss of earnings, totaled $1,545.50. As plaintiff is a second-year law student we are impelled to state that we find in this record no basis for the court’s characterization of plaintiff, and that the court’s comments throughout his ten-page oral decision concerning plaintiff were wholly unwarranted. Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur.